Citation Nr: 1324558	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  09-01 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to September 26, 2006 for the grant of service connection for post traumatic stress disorder.  

2.  Entitlement to an initial rating in excess of 50 percent prior to March 7, 2012 for posttraumatic stress disorder.  

3.  Entitlement to a total disability rating based on unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


(The issue of entitlement to an effective date earlier than March 7, 2012 for for the assignment of a 100 percent evaluation for service-connected posttraumatic stress disorder is the subject of a separate Board decision).


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon.  During the pendency of the appeal the claims file was transferred to the Regional Office (RO) in Wichita, Kansas.  

The issue of entitlement to an effective date prior to September 26, 2006 for the grant of service connection for post traumatic stress disorder is remanded to the RO.


FINDING OF FACT

In a September 2011 statement to the RO, the Veteran expressed a desire to withdraw his claims for a higher disability rating for PTSD and for TDIU; in an October 2011 statement sent to the Board he again stated that he wished to withdraw his claims for a higher disability rating for PTSD and for a TDIU.  



CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of an increased disability rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In September 2011 and again in October 2011, the Veteran submitted a statement that noted his desire to withdraw his claims for a higher disability rating for PTSD and for TDIU.  These statements are accepted as the Veteran's withdrawal of the appeals on these issues.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn the appeal to the issues of entitlement to an increased rating for PTSD and entitlement to TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  As such, the Board does not have jurisdiction to review the appeal of the issues, and they are dismissed.

Following the September 2011 and October 2011 statement, the Veteran's representative submitted a letter in March 2012, stating that the Veteran misunderstood the implications of the withdrawal and that the Veteran did not wish to withdraw the claims of entitlement to an increased rating for PTSD and entitlement to TDIU.  However, this statement cannot be considered a timely notice of disagreement to the underlying rating decision.  38 C.F.R. §§ 20.201, 20.204 (2012).  Accordingly, this statement is considered a new claim for entitlement to an increased rating for PTSD and entitlement to TDIU, over which the Board has no jurisdiction.   


ORDER

Entitlement to an initial rating in excess of 50 percent prior to March 7, 2012 for PTSD is dismissed.  

Entitlement to a total disability rating based on unemployability due to service-connected disability is dismissed.  


REMAND

In August 2007, the RO granted service connection for PTSD effective from September 26, 2006, the date of claim as determined by the RO.  The Veteran is seeking an earlier effective date for the grant of service connection for PTSD prior to September 26, 2006.  

Several psychiatric disorders have been diagnosed, to include, major depression, situational depression, sexual dysfunction, anxiety, and PTSD.  The claims file contains evidence that requires interpretation by a medical professional before adjudicators can make a determination on this claim.  This case must be remanded for VA to request a review of the claims file by a psychiatrist so that adjudicators can determine when PTSD is first shown by the medical evidence of record.  In cases such as this, where the date of onset of a disability is unclear, VA's duty to assist includes obtaining a retrospective opinion as to when the disorder was first shown.  See Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (discussing situations when it may be necessary to obtain a "retrospective" medical opinion to determine the date of onset or severity of a condition in years past).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Then, the evidence of record must be provided to a VA psychiatrist for review and the submission of an opinion.  The claims file and all electronic records, to include all records on Virtual VA, must be made available to the psychiatrist, and the psychiatrist must specify in the examination report that these records have been reviewed.  The psychiatrist must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on a complete the review of the evidence of record, the psychiatrist must state when the PTSD is first shown by the medical evidence in the evidence of record.  A complete rationale for all opinions must be provided.  If the psychiatrist cannot provide the requested opinion without resorting to speculation, it must be so stated, and the psychiatrist must provide the reasons why an opinion would require speculation.  The psychiatrist must indicate whether there was any further need for information to make a determination.  Additionally, the psychiatrist must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular psychiatrist.  

3.  After the development requested has been completed, the RO must review the report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


